Citation Nr: 0936212	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  02-10 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from March 1971 to February 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for PTSD and assigned an 
initial disability rating of 30 percent.

During the course of the current appeal, the RO granted 
service connection for defective hearing and tinnitus, issues 
which are not part of the current appeal.

In September 2003, the Board remanded the case for 
evidentiary development.  In September 2004, the Board issued 
a decision granting an initial increased rating of 50 percent 
for the Veteran's PTSD.  The RO effectuated that decision in 
an October 2004 rating action.

The Veteran was previously represented by AMVETS.  However, a 
Power of Attorney, VA Form 21-22a, is of record reflecting 
that since November 2005 the Veteran has been represented by 
the above-listed private attorney.

The Veteran appealed the Board's September 2004 decision to 
the U.S. Court of Appeals for Veterans Claims (Court), which 
later granted a Joint Motion for Remand (JMR), filed in 
August 2005, asking the Court to vacate and remand the 
Board's decision granting the increased rating, on the basis 
that the specifics of the earlier Board remand had not been 
fulfilled, e.g., the medical examiner had not distinguished 
the symptoms due to PTSD from symptoms possibly due to some 
other, non-service-connected psychiatric disability.  The 
Court's order remanded the case, but did not vacate the 
earlier Board decision to the extent it had assigned the 50 
percent rating.   


As directed by the Court in its August 2005 order, the case 
was again remanded by the Board to the Appeals Management 
Center (AMC) for action to further comply with the September 
2003 Board remand to the extent stated in the November 2005 
JMR.  

In April 2007, the Veteran's attorney asked to review the 
newest medical evidence, including a medical opinion in the 
record.  In August 2007, the Board provided the attorney with 
the evidence received since the previous decision.  In 
October 2007, the attorney requested a stay, which was 
granted.  An additional medical opinion dated in January 2008 
was submitted, accompanied by a written waiver of initial 
VARO consideration.

By decision issued in January 2008, the Board again denied an 
initial disability evaluation in excess of 50 percent for the 
Veteran's service-connected PTSD.  Again, a JMR was filed 
with, and approved by the Court, returning the case to the 
Board and disapproving of the Board's explanation for denying 
a higher rating.

In November 2008, the Veteran's attorney asked for a 90-day 
period of time in which to obtain additional evidence.  A 
private psychiatric evaluation, dated in January 2009, was 
received by the Board in March 2009, and is now of record.


FINDING OF FACT

The clinical and medical opinion evidence now of record 
indicates that all the Veteran's current psychiatric symptoms 
are due to his service-connected PTSD, which is generally 
manifested by intrusive thoughts, sleep disturbance, 
flashbacks, avoidance of people in public settings, 
depression, irritability, and serious social, industrial, and 
emotional impairment; the assigned GAF scores fluctuate, but 
tend to be low and in the 40-range, and more often than not, 
his symptoms result in virtual total occupational and social 
impairment with deficiencies in most, if not all, areas of 
functioning.


CONCLUSION OF LAW

The criteria for an initial disability rating of 100 percent 
for post-traumatic stress disorder have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.21, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  Given the grant herein, 
additional discussion of those procedures is unnecessary

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which code or codes 
are most appropriate for application of the case, and provide 
an explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Board notes that this is a case in which the Veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Diagnostic Code (DC) 9411 provides that a 30 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background

Prior service medical and personnel records confirm the 
Veteran's 1972-1973 Air Force service in Thailand and several 
traumatic incidents during that time, which served as his 
stressors for the diagnosed PTSD.  

In February 1999, a VA counselor stated that the Veteran 
continually thought about his military experiences and 
experienced nightmares on a regular basis as well as 
flashbacks.  He displayed a high degree of anxiety and was 
severely depressed, fearful, and hypervigilant.  He also had 
panic attacks, did not socialize with the public, had very 
few friends, and was estranged from his immediate and 
extended family.  He reported getting only 2-3 hours of sleep 
at night; he had nightmares and woke up startled in a cold 
sweat.  Diagnoses were PTSD, severe and chronic, and major 
depression, recurrent and severe.  A Global Assessment of 
Functioning score (GAF) was at 35.

A June 1999 VA examination report noted that the Veteran 
reported having nightmares and recurring thoughts of episodes 
that occurred during service.  He said he had difficulty in 
crowds had an exaggerated startle response.  On examination, 
the examiner diagnosed the Veteran with bipolar disorder and 
PTSD.  He stated that the severity of PTSD symptoms was 
difficult to establish "given the interplay between [the 
Veteran's] depression, bipolar disorder, and history of drug 
and alcohol dependence."  The examiner went on to note, 
"when the impact of other impairments are not considered, 
that the PTSD symptoms are no more than mild to moderate."  
The examiner assigned a GAF score of 55 to 60 for the 
combination of symptoms.  He also stated that "while it is 
difficult to judge, it is likely that a GAF score of 70 would 
be assigned solely to the PTSD."

A June 1999 VA treatment note indicated that, on examination, 
the Veteran was mildly to moderately depressed.  His affect 
was full and he was readily engageable in the interview.  His 
cognition was intact.  No psychotic symptoms were noted.  The 
Veteran did not report any suicidal or homicidal ideation.  
The psychiatrist assigned a GAF score of 68.

A September 1999 VA treatment note reflected that the Veteran 
complained of some depression.  He did not report any 
suicidal ideation but memory lapses.  The psychiatrist noted 
a GAF score of 65.

A May 2001 VA treatment note stated that the Veteran reported 
that he was unable to go out in many public places.  The GAF 
score was 50.

A May 2002 private treatment report from a private 
psychologist noted that the Veteran had been treated in the 
VA system for PTSD, alcohol dependence, and bipolar disorder.  
He reported suffering from violent dreams, sleep loss, 
depression, inability to control his anger, and panic 
attacks.  On examination, the Veteran was lucid, though not 
particularly responsive.  His thought processes and content 
appeared to be normal.  There was slight psychomotor 
retardation.  He was oriented to time, place, and person.  
His recital of personal history was at times sketchy and 
incomplete, which suggested some loss of long term memory.  
His affect was dull, his insight limited, and his judgment 
impaired.  The psychologist noted diagnoses of bipolar 
disorder, panic disorder with mild agoraphobia, and PTSD.  He 
assigned a GAF score of 50.

A June 2002 VA examination report indicated that the Veteran 
reported experiencing flashbacks on a weekly basis.  He 
stated his nightmares were getting more violent and occurred 
nightly.  He said he avoided people.  On examination, he was 
oriented to all three spheres; speech was clear and coherent.  
He was able to concentrate.  No psychomotor difficulties were 
noted and his memory appeared adequate.  He showed no signs 
of a thought disorder.  The examiner diagnosed the Veteran 
with PTSD, chronic, and bipolar disorder, mixed.  The GAF 
score was 51.  The examiner stated that the Veteran's PTSD 
had contributed to his inability to work, and to his divorce 
from his wife.

At his RO hearing in November 2002, the Veteran stated that 
he had been having recurring nightmares and was afraid to go 
to sleep.  He reported it was difficult to separate his 
bipolar symptoms from his PTSD symptoms.  He stated that he 
was seeking (and would be satisfied with) a rating of 50 
percent for his PTSD.

An October 2002 private psychiatric evaluation report noted 
that the Veteran complained of periods of depression with a 
variety of symptoms that included social withdrawal, loss of 
motivation, fatigue, loss of appetite, mild weight loss, loss 
of interest and anhedonia.  He reported experiencing panic 
attacks one or two times a week.  On examination, he 
manifested no evidence of perceptual disturbances, delusions, 
or other psychotic symptoms.  The Veteran was often vague 
about his past or seemed to have some difficulty recalling 
specific details of his past.  His conversation was very 
slowly paced, but otherwise goal directed, logical on the 
surface, and well organized.  His thought process often 
seemed to be slow.  His affect was somewhat dull, but 
pleasant.  He denied any suicidal ideation.  The diagnoses 
were listed as bipolar disorder, in partial remission; 
alcohol dependence, in remission; probable alcohol-induced 
dementia; panic disorder, with mild/moderate agoraphobia; and 
PTSD.  The GAF score assigned was 50.

The Board remanded the claim in September 2003.  A new VA 
examination was requested.  The examiner was asked to opine 
as to which of the Veteran's symptoms could be attributed to 
his PTSD and which symptoms are attributable to his other 
diagnosed psychiatric disorders.  The examiner was also 
asked, if such symptoms could not be distinguished, to so 
state.

A March 2004 VA examination report notes that the examiner 
had reviewed the claims folder and VA medical records.  The 
examiner said the Veteran had a broad array of PTSD signs and 
symptoms which included intrusive thoughts, sleep disturbance 
with difficulty falling asleep, and nightmares three to four 
times per week, flashbacks that were stimulated by certain 
noises, avoidance of people in public settings, depression, 
irritability, and lack of patience.  On clinical evaluation, 
the Veteran was easily engageable, but appeared 
psychomotorically slowed and overly sedated, with a scanning 
quality to his speech and some difficulty in word-finding.  
There was no evidence of psychosis or cognitive impairment. 
His insight and judgment were intact.  The examiner assigned 
a GAF score of 60, and went on to note that the Veteran's 
medications, although necessary for his treatment, caused 
considerable sedation and loss of cognitive facility.

Following the Court appeal, return of the case to the Board, 
and the Board's second remand, a comprehensive VA psychiatric 
assessment was undertaken in July 2006, the entire report of 
which is of record.  It was noted that the Veteran continued 
his regular VA outpatient visits.  He had not been 
hospitalized for mental health concerns since his last VA 
psychiatric examination; he also had not had any remissions 
since last seen.  He reported that he was now taking 
Klonopin, Celexa, and Depakote with good control of his 
symptoms.  He had previously worked for
3-4 years as a handyman, but had not worked since 1995.  He 
reported that he had tried to commit suicide in 1995, with 
pills and whiskey.  He had been married and divorced twice 
but now had a good relationship with his children.  He said 
he really did not have any friends.  For a hobby, he 
collected stamps and coins.  

On clinical evaluation, the Veteran had no impairment of 
thought process or communications.  He had no delusions or 
hallucinations.  He maintained eye contact, and interacted 
appropriately.  He did not exhibit inappropriate behavior, 
had good personal hygiene, and was oriented in all spheres.  
He did not display any memory loss or obsessive or 
ritualistic behavior; his rate and flow of speech was normal; 
and he had no panic attacks.  He did not have depressed mood 
or depression, and had no anxiety outside his PTSD.  He had 
neither sleep impairment nor impulse control problems.  The 
examiner felt he met the criteria for the diagnosis of PTSD.  
He had hypervigilance, avoidance, and social isolation.  His 
affect was flat.  His PTSD symptoms occurred daily, and were 
felt to be mild.  A GAF score of 67 was assigned.  The 
examiner felt that there had been no change in symptoms since 
the last VA examination.  It was also opined that he had been 
unable to maintain relationships in or outside his family as 
a result of his PTSD.  His substance (alcohol and nicotine) 
abuse was felt to be a means to cope with his PTSD.  His 
prognosis was felt to be fair in that he had good symptom 
control on medication but otherwise, he had no real motive 
for getting better.  

The examiner opined that:

There are no additional symptoms that the 
Veteran has other than his PTSD symptoms.  
He has substance abuse problems, and 
these are likely co-morbid.  The GAF of 
67 is based on his PTSD only.  The 
Veteran reports a decrease in his ethanol 
consumption which may be related to the 
fact that he feels that this most current 
medication regimen that he is on works 
well for him.  

A medical opinion, dated in January 2008, was introduced into 
the file relating to a review by a VA psychiatrist of the 
entire evidence of record.  In summary, the psychiatrist 
noted that, while the file contains other psychiatric 
diagnoses, including bipolar disorder, the prevailing 
symptoms are of PTSD.  She noted that his stressors have been 
fully verified.  For reasons she described, she opined that 
the lower GAF scores of 35-40 should hold greater weight than 
those in the 60's.  She felt that his PTSD had severely 
impaired him and had rendered him unemployable since 1995.

An extensive psychiatric evaluation was undertaken by a 
private psychiatrist, W.C.W., M.D., in January 2009, 
discussing the Veteran's records as well as a personal 
appointment and interview.  Subjectively, the Veteran was 
said to have minimal control of his symptoms through his 
medication, such as severe depression, daily anxiety and 
panic, loss of interest, and energy and lack of motivation.  
There had been no remissions in his symptoms since last 
evaluated.  There was evidence of persistent anxiety, social 
withdrawal, inability to relate to others, numbing, and poor 
impulse control.  His affect was dull and he admitted he no 
longer tried to have relationships with others.  He had had 
an episode with the law in October 2008 when he shot out some 
tires.  He was noted to be unemployed and had not worked 
since 1995.  The psychiatrist opined that his PTSD rendered 
him unemployable.   His son, with whom he had a very limited 
relationship, had shown up after Christmas and his daughter 
might talk to him now and again, but otherwise, he had no 
family relationships after two divorces.  He no longer 
collected coins or stamps, as he could no longer concentrate 
on either hobby.  He kept a gun in the house and a knife on 
his person all the time.  His psychosocial functional status 
was felt to be very poor, and he had problems doing even the 
most minimal of activities including those involving  
personal hygiene.  

The examiner noted that the Veteran's form of thought was not 
always relevant, and he had flights of ideas and some 
disorganization.  His thought content was worrisome and he 
was described as hopeless.  There was some sign of audio 
distortions and intrusive, racing thoughts.  He was able to 
do only simple abstraction, and his cognition was below 
average. His judgment and insight were impaired, and he had 
poor focus and attention and was very distractible.  In a 
lengthy analysis of his situation, the psychiatrist concluded 
that his PTSD rendered him unable to work and completely 
disabled.  His GAF score was estimated to be at about 40.

III.  Analysis

As recognized in our earlier decisions, there is conflict in 
the evidence of record regarding which of the Veteran's 
psychiatric symptoms may be attributable to his service-
connected PTSD, and which symptoms are attributable to other, 
non-service-connected, psychiatric disorders.  However, 
consistent with the newly acquired additional psychiatric 
opinions, including two detailed evaluations in early 2008 
and an assessment again in January 2009,  the Board continues 
(as it has in other recent decisions) to consider the mental 
health symptoms as a singular entity.

The Board finds the evidence shows that the Veteran suffers 
from occupational and social impairment with significant 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; daily panic attacks; impairment of short 
and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.   

The Veteran's GAF score has been at a variety of levels, 
ranging from the mid-30's to 70, with many scores falling 
within the 50 to 60 range.  More frequently of late, the 
scores have been about 40, which is significant.  In 
assessing a psychiatric disability, a GAF score is often 
assigned, to reflect the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health and illness.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  The Court has noted the importance of GAF scores 
in evaluating mental disorders.  See Carpenter v. Brown, 8 
Vet. App. 240 (1995).  

In this regard, the most recent psychiatric opinions indicate 
that the Veteran has clearly deteriorated.  Although his 
mental health symptoms have varied during the appeal period, 
the recent medical opinions favor a finding that they have 
remained 

relatively static in the aggregate, and at such a level that 
the staging of his rating pursuant to Fenderson is not 
required, and a 100 percent rating is warranted for the 
entire period under review. 

Although the Veteran has not met all of the criteria for a 
100 percent rating, he appears to have met most of them.  For 
the most part, he has manifested virtually total occupational 
and social impairment, as is required for the 100 percent 
disability rating.  The opinion evidence indicates that he 
has persistent "audio distortion" which is tantamount to 
hallucinations, gross impairment of thought processes and 
communication, and often exhibits grossly inappropriate 
behavior.  There is a persistent danger of the Veteran 
hurting himself or others (e.g., his episode late 2008 when 
he shot out someone's tires, and he always has a knife on his 
person, and keeps a gun in the house), multilevel 
disorientations, memory loss, and an inability to perform 
activities of daily living.  He has not worked in some time, 
and expert psychiatric opinion concludes that his PTSD is 
responsible.  In summary, for the reasons and bases expressed 
above, the Board concludes that an initial 100 percent 
disability rating is warranted for the Veteran's service-
connected PTSD.


ORDER

Entitlement to an initial disability evaluation of 100 
percent is granted, subject to the pertinent regulatory 
criteria relating to the payment of monetary awards. 



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


